Citation Nr: 0927376	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetic 
peripheral neuropathy of the right lower extremity in excess 
of the 10 percent evaluation assigned for the period from 
October 30, 2003, through January 14, 2004, and in excess of 
the 20 percent assigned from January 15, 2004. 

2.  Entitlement to a higher initial evaluation for diabetic 
peripheral neuropathy of the left lower extremity in excess 
of the 10 percent evaluation assigned for the period from 
October 30, 2003, through January 14, 2004, and in excess of 
the 20 percent assigned from January 15, 2004. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case in May 2007 for additional 
development, and it has now returned for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board remanded the case in May 2007 to request specific 
information and evidence from the Veteran, and to obtain a VA 
neurological examination for compensation purposes to address 
specific medical questions raised by this case.  Requests to 
the Veteran as specified in the Remand were not made in the 
VCAA notice letter issued by the Appeals Management Center 
(AMC) in May 2007, and questions posed in that VCAA letter 
did not result in substantial compliance with the remand 
instructions of the Board.  

Further, the VA examiner, upon examination of the Veteran in 
April 2009, provided current findings and complaints of the 
Veteran referable to the peripheral neuropathy associated 
with his diabetes mellitus, but did not address questions 
posed as to the degree of impairment of the Veteran's 
functioning associated with the service-connected bilateral 
lower extremity neuropathy.  Instead, the examiner appears to 
have merely reported the Veteran's statements as to 
impairment in performing various activities, such as chores, 
exercise, sports, and shopping.  The examiner's informed 
opinion as to the actual level of impairment attributable to 
the Veteran's diabetic neuropathy in each lower extremity is 
required to appropriately review the disability ratings on 
appeal.  Accordingly, the examination report was also not in 
substantial compliance with the Board's May 2007 remand 
instructions.  

VA's duty to assist the veteran in the development of the 
claim includes assisting the veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  However, because the Board regrettably must find 
that substantial compliance with the May 2007 remand 
instructions was not accomplished, thus precluding accurate 
adjudication of the initial rating claims on appeal, another 
Remand is required.  Stegall; D'Aries.  

Accordingly, the case is REMANDED for the following action:  
(Note:  Instruction sections in bold were not accomplished by 
the VCAA letter issued in May 2007 following the Board's May 
2007 Remand, and failure to accomplish these will result in 
substantial noncompliance with the present Remand, pursuant 
to Stegall v. West and D'Aries v. Peake.)

1.  The RO should send the Veteran a 
letter asking what treatments and/or 
hospitalizations he has undergone for his 
peripheral neuropathy of the lower 
extremities.  He should be informed of the 
relative duties, for him and for VA, in 
developing his claim, pursuant to the 
VCAA.  He should be requested to provide 
appropriate authorization and assistance 
to obtain treatment records not yet 
obtained, including those from his private 
podiatrist and results of a screening in 
October 2003 for experimental treatment, 
both as reported by the veteran in a 
submitted November 2004 statement.

a.  He should be asked to provide a 
statement addressing how his condition 
has affected his ability to work or 
perform other activities, and should be 
asked to provide supporting statements 
from relevant parties, such as current 
or former employers, fellow workers, 
and treatment providers, to address 
functional impairment, and also to 
support special circumstances of his 
peripheral neuropathy, such as 
prolonged periods of hospitalization or 
special work incapacity.  He should 
also be asked to provide any available 
documentation of the frequency and 
duration of any periods of incapacity 
due to his bilateral peripheral 
neuropathy of the lower extremities.

b.  Any indicated development should be 
pursued, and all records and responses 
received should be associated with the 
claims folder.

2.  With appropriate authorization (if 
obtainable), all indicated private 
treatment records or screenings or tests 
and all unobtained VA treatment records 
should be obtained and associated with the 
claims folder, together with any negative 
replies. 

3.  Thereafter, the VA neurological 
examiner who conducted the April 2009 VA 
examination of the Veteran should be 
contacted, and an addendum to his 
examination report should be obtained, to 
answer questions not addressed previously.  
The focus of the addendum is again to be 
the nature and extent of his diabetic 
peripheral neuropathy of each lower 
extremity.  The claims file must be made 
available to the examiner for review for 
the addendum report, and the addendum 
report should reflect that such review is 
accomplished.  The examiner should review 
past treatment and evaluation records, 
including records of VA examinations in 
January 2004 and June 2004, 
electrodiagnostic findings in March 2005, 
the examiner's report of the April 2009 
examination, and any additional evidence 
obtained since that examination.  For each 
lower extremity, the examiner should 
answer the following:

a.  What is the extent of diabetic 
neurological impairment, what is its 
severity, and how and to what degree 
does it impair functioning of the foot, 
leg, standing and ambulation, and the 
veteran as a whole.

b.  The examiner is hereby advised that 
it appears that on the April 2009 
examination report severity of 
impairment of activities (chores, 
shopping, exercise, etc.) was merely a 
recordation of that severity of 
impairment as reported by the Veteran.  
Instead, the examiner should provide 
his own assessment based on and 
supported by objective medical findings 
as well as history of disability.  The 
extent of impairment of functioning of 
the foot, leg, standing, and 
ambulation, separately for diabetic 
peripheral neuropathy of each lower 
extremity, was not addressed.  Also not 
addressed was how the Veteran's 
service-connected diabetic peripheral 
neuropathy affects general functioning.  
The evidentiary record indicates that 
the Veteran underwent vertebral 
surgeries with titanium cages 
implanted, and the April 2009 
examination report notes that lower 
extremity neuropathy was in an L4-S1 
nerve distribution in the lower legs 
and feet, yet the examiner did not 
address the degree to which lower 
extremity neuropathy and any impairment 
in functioning was due to radiculopathy 
associated with the Veteran's non-
service-connected back disorder, rather 
than due to the Veteran's service-
connected diabetic peripheral 
neuropathy.  These questions must all 
be addressed.

c.  To the extent any question posed 
cannot be addressed without resorting 
to medically unsupported speculation, 
this should be explained in full.

4.  If the examiner finds that a further 
examination must be accomplished to answer 
the questions posed, or if the examiner 
fails to adequately address the questions 
posed to achieve substantial compliance 
with remand instructions herein, then the 
Veteran should be afforded another VA 
examination to address the nature and 
severity of diabetic peripheral neuropathy 
for each lower extremity, with all of the 
above questions posed to the examiner.  

5.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  Staged 
ratings should be considered to address 
initial schedular evaluations, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


